DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action supplements the Notice of Allowance mailed April 26, 2022 to consider the new Information Disclosure Statement of May 5, 2022.
	Claims 1-14 are pending.  Claim 1 is independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on May 5, 2022.  This IDS has been considered.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited first dielectric trenches extending in a height direction of the substrate through the BSG to separate the BSG into a plurality of sub-BSG and partially through the stack, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825